AMENDMENT NO. 1 TO
EVANS BANK, N.A.
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

This Amendment No. 1 (the “Amendment”) to the Evans Bank, N.A. Amended and
Restated Supplemental Executive Retirement Plan (the “SERP”) is effective
January 1, 2009.

WHEREAS, the parties wish to amend the SERP only with respect to William R.
Glass (“Mr. Glass”) in order to change the definition of “Final Average
Earnings,” and to provide for a lump sum payment that is the actuarial
equivalent to installments paid over 20 years; and

WHEREAS, Section 6.8(A) of the SERP provides that the SERP may be amended by the
Board of Directors (“Board”) of Evans National Bank, N.A. (the “Bank”) at time,
provided that no amendment shall reduce the accrued benefit of any Participant,
determined as of the date of such amendment.

NOW, THEREFORE, the Bank hereby amends the SERP as follows:

1. The following is added after the last sentence of the definition of “Final
Average Earnings” and “Years of Service” as set forth on page 2 of the SERP:

Notwithstanding the preceding provisions of this paragraph, effective January 1,
2009, and only with respect to Mr. Glass, (i) “Final Average Earnings” means
base salary plus bonus, excluding equity compensation and miscellaneous items
for the five highest consecutive, fully completed calendar years up to the date
that Mr. Glass attains age 65; and (ii) “Years of Service” means each calendar
year in which Mr. Glass performs 1,000 hours of service, but only through the
date that Mr. Glass attains age 65. Upon Mr. Glass’s attainment of age 65, no
compensation earned after that date and no years of service performed after that
date shall be taken into account with respect to determining the amount of
Mr. Glass’s benefits hereunder.

2. The following is added as a new Section 3.6(C):

C. Notwithstanding Sections 3.6(A) and (B), effective January 1, 2009, when
Mr. Glass is entitled to a benefit under this Plan, the benefit shall be paid in
the form of a single cash lump sum that is actuarially equivalent to 20 years of
guaranteed annual installments (which is 5 years longer than the regular payment
for other Participants).

IN WITNESS WHEREOF, the Bank has executed this Amendment on the date set forth
below.

EVANS BANK, N.A.

      October 16, 2009 By: /s/David J. Nasca
 

Date
  David J. Nasca, President & C.E.O.

